DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on November 12, 2021. Applicant has amended Claims 1 – 3, 5 – 10, 11, 12, 15, and 20, and added Claims 21 and 22. Claims 1 – 22 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Double Patenting rejections stand. As per OPLC, the terminal disclaimer filed was disapproved because it identifies a party who is not the applicant. A request under 37 CFR 1.46c to change the applicant needs to be filed, which is (1) a request, signed by a 1.33b party, (2) a corrected ADS (37 CFR 1.76c) that identifies the “new” applicant in the applicant information (the current ADS on file appears to have provided this in the “assignee” section), and is underlined since it is new, and (3) a 3.73c statement 

Furthermore, with regards to the double patenting rejection, the newly added features to Claim 1, for example, may be found in Claims 15 – 22 of the cited US Patent. 

Previous 112b and 112d rejections are withdrawn due to applicant’s amendment. New 112 rejections are presented below, necessitated by amendment. 

Previous 102 and 103 rejections are withdrawn due to applicant’s amendment and corresponding arguments. All pending claims would be allowable upon approval of a terminal disclaimer and upon overcoming the 112 rejections presented below. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 – 22 and 68 of US Patent No. 9881706. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 68 of US 9881706
An apparatus comprising:

an internal-external hybrid nuclear reactor comprising:

at least one reciprocating internal engine configured to receive internally a nanofuel comprising: a molecular mixture, wherein the molecular mixture comprises:

a plurality of components mixed together, wherein at least one of said plurality of components comprises a molecule, the 

i) a fissile fuel, wherein the fissile fuel comprises: a nuclide that undergoes neutron induced fission; ii) a moderator, wherein the moderator comprises: an element capable of: A) thermalizing a neutron population; and B) absorbing a fission fragment kinetic energy; and iii) a passive agent, wherein the passive agent comprises: a nuclide comprising: a resonance neutron absorption cross-section in an epithermal energy range, wherein said resonance neutron absorption cross-section overlaps with a thermal neutron population of said neutron population; and wherein the plurality of components of the molecular mixture provide the nanofuel a nanofuel negative temperature coefficient of reactivity; and at least one external 


a rotary internal engine; 

wherein said rotary internal engine is configured to: receive the nanofuel that releases nuclear energy; wherein said rotary internal engine is configured to: receive the nanofuel internal to said rotary internal engine; and wherein said rotary internal engine comprises: a plurality of passive safety features, 

wherein the nanofuel comprises light-water reactor (LWR) spent nuclear fuel (SNF).


As seen above, Claim 68 of the US Patent recites an internal engine as well as a light-water reactor which provides spent nuclear fuel to the engine, i.e. which is “integrated” with the internal engine under broadest reasonable interpretation when read in light of the specification. The composition of the nanofuel of Claim 1 in the present application can also be found in Claims 15 – 22 of the US Patent. 

While no comparative table is shown for the rest of the claims, all other pending claims are also rejected based on the cited US Patent alone, or in combination with one of the references already of record, in a manner consistent with the art rejections of the previous non-final action.
 

Claim Objections

Claim 22 is objected to because of the following informalities:    

Claim 22 recites “a channel” twice. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 20 recite said resonance neutron absorption cross-section overlaps with a thermal neutron population of said neutron population. The specification appears to have no support for this feature, thus it constitutes new matter. 

All other pending claims are rejected by virtue of their dependence on one Claims 1 or 20. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 15 – 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 20 recite said resonance neutron absorption cross-section overlaps with a thermal neutron population of said neutron population. It is unclear what this means. Does this refer to the moderating element capable of thermalizing a neutron population as previously recited?




Allowable Subject Matter

Claims1 – 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and upon timely filing and approval of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, February 12, 2022